DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the line quality, in all Figures render the figures illegible in parts and particularly in areas of high detail and reference character numbering.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification
The disclosure is objected to because of the following informalities: 
	in ¶0026, “14that” should be --14 that--;
	in ¶0033, first line, “are fully unfolded” should be --are in the fully unfolded--;
	in ¶0036, “folded: state,” should be --folded state.--; and
	in ¶0037, “3’ and 35’’ where” should be --3’ and 3’’ were--, and also in this paragraph “35’ and 35: may” should be --35’ and 35’’ may--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 both recite the limitation "the third rotatable member."  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barenbrug (6,513,827) in view of Kassai (4,216,974).
Regarding claims 1, 12-14, 17, and 19, Barenbrug discloses a foldable stroller comprising: 
first and second pivotally aligned folding assemblies (e.g., one on each side of the stroller, see Col. 2, line 57) comprising:
a first rotatable member comprising a first plate (12) with a planar arm (portion 6) projecting therefrom; and 
a second rotatable member comprising a second plate (13) with a planar arm (portion 7) projecting therefrom; 
wherein each of the first rotatable member (6, generally) and the second rotatable member (7, generally) are rotatably mounted on a pivot member (8, i.e., the three disks 11, 12, 13 are all rotatable about a common axis of rotation - see e.g., Figs. 6 and 8 and Col. 3, lines 14-15) and configured to pivot symmetrically about the pivot member along a common pivot axis; 	wherein the first plate (12) and the second plate (13) are arranged in a face-to-face juxtaposition, and wherein the juxtaposed faces of the first plate and the second plate abut and slide along one another (see e.g., Fig. 8 showing the two plates 12, 13 abutting face-to-face and cooperating to define a common recess 15 when the disks are rotated to a certain position).
Barenbrug does not explicitly recite the internal pivoting structure of the joint/coupling device 8 and therefore does not specifically provide for a bushing that the disks rotate about.
Kassai teaches another folding stroller having a pivot joint (7) with two adjacent rotatable frame ends/disks (234 on leg 203 and 235 on leg 205 - see Fig. 1 showing the general positioning 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the folding joint of Barenbrug with the pivot pin and pivot bushing as taught by Kassai to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., -------rotating a joint about a common axis and using a bushing to reduce wear and/or improve the fit of a connection) to known devices (e.g., collapsible strollers having a central fold/pivot joint between the frame rails) ready for improvement to yield predictable results (e.g., a joint having improved wear characteristics and with less slop/play in the rotational connection of the joint).
Regarding claims 2-10 and 15-16, Barenbrug further discloses that the first and second rotatable members (6, 7) are coupled to supports for front wheels and rear wheels (3, 4 - note Col. 2, line 51 provides for plural front and rear wheels) while the third rotatable member (5) is coupled to the stroller’s handle.
Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barenbrug in view of Kassai and Sutherland et al. (6,103,431).
Regarding claims 11, 18, and 20, the Barenbrug/Kassai combination discussed above does not specifically provide for a pivot anchor assembly comprising two portions that the pivot member/bushing extends therebetween.
Sutherland teaches another folding stroller having a pivot joint (10) with two adjacent rotatable frame ends/plates (13, 14) that are housed within and supported/ pivotally anchored by outer 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the folding joint of the Barenbrug/Kassai combination with the outer supporting protective covers taught by Sutherland to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., protecting a joint by enclosing the intermeshing region with a cover) to known devices (e.g., collapsible strollers having a central fold/pivot joint between the frame rails) ready for improvement to yield predictable results (e.g., a joint that is protected from intrusion of debris and a user’s fingers while concomitantly providing support to the protected joint axle).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/STEVE CLEMMONS/Primary Examiner, Art Unit 3618